NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 17a0617n.06

                                            No. 17-5486
                                                                                          FILED
                           UNITED STATES COURT OF APPEALS                          Nov 08, 2017
                                FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk

KEVIN LITTLEPAGE,                                          )
                                                           )       ON APPEAL FROM THE
             Plaintiff-Appellant,                          )       UNITED STATES DISTRICT
                                                           )       COURT FOR THE WESTERN
v.                                                         )       DISTRICT OF KENTUCKY
                                                           )
CENTURY ALUMINUM COMPANY,                                  )
                                                           )       OPINION
             Defendant-Appellee.                           )


       Before: DAUGHTREY, McKEAGUE, and BUSH, Circuit Judges.

       JOHN K. BUSH, Circuit Judge. Defendant Century Aluminum Company (“Century”)

is a publicly traded Delaware corporation that produces aluminum. Century Aluminum Sebree

(“Sebree”), Century’s wholly owned subsidiary, operates an aluminum-smelting facility in

Henderson, Kentucky. Plaintiff Kevin Littlepage was employed as a pot worker at that facility

when he slipped on a walkway and fell, causing his right foot to contact molten aluminum. His

boot caught fire, he suffered burns, and he lost his right foot and portions of his right leg.

       Littlepage has received over $300,000 in workers’ compensation payments. In this

action, Littlepage sued Century for negligence and gross negligence, claiming that Century was

in direct control of the smelting facility and that debris and residue on the walkway caused his

fall. But because Century is immune from tort liability under a Kentucky statute that makes

workers’ compensation Littlepage’s exclusive remedy, Ky. Rev. Stat. § 342.690(1), the district

court granted summary judgment in favor of Century. For the same reason, we affirm.
No. 17-5486, Littlepage v. Century Aluminum Co.

                                                 I

       We review the district court’s grant of summary judgment de novo. See Gradisher v.

City of Akron, 794 F.3d 574, 582 (6th Cir. 2015). We draw all reasonable inferences in favor of

Littlepage. See Slusher v. Carson, 540 F.3d 449, 453 (6th Cir. 2008). If, on “the record taken as

a whole,” no rational trier of fact could find for Littlepage, then there is no genuine issue for

trial, and Century is entitled to judgment as a matter of law. Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986); see Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986); Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir.

1989). Kentucky law governs this appeal, and we apply Kentucky law in accordance with the

controlling decisions of the Kentucky Supreme Court. See Allstate Ins. Co. v. Thrifty Rent-A-

Car Sys., Inc., 249 F.3d 450, 454 (6th Cir. 2001). If the Kentucky Supreme Court has not yet

addressed an issue presented, we predict how that court would rule in light of the decisions of the

Kentucky Court of Appeals and other “relevant data.” Ibid. (quoting Kingsley Assocs., Inc. v.

Moll PlastiCrafters, Inc., 65 F.3d 498, 507 (6th Cir. 1995)).

                                                II

       Kentucky’s Workers’ Compensation Act provides guaranteed insurance to workers,

paying benefits to employees who sustain work-related injuries, “without regard to fault.” Ky.

Rev. Stat. § 342.610(1). The Act imposes liability for those compensation payments upon the

employer, also without fault, and, in exchange, grants employers immunity from tort claims

arising from covered injuries. That immunity extends on equal terms to the “employer’s carrier.”

Ky. Rev. Stat. § 342.690(1). It is undisputed that Sebree (and not Century) was Littlepage’s

employer. The question before us is whether Century is immune from suit as Sebree’s carrier.

       “Carrier,” as defined by statute, “means any insurer, or legal representative thereof,

authorized to insure the liability of employers under this chapter and includes a self-insurer.”


                                                 2
No. 17-5486, Littlepage v. Century Aluminum Co.

Ky. Rev. Stat. § 342.0011(6). A “self-insurer” is an employer that has been authorized under the

Act to bear its own liability for workers’ compensation claims—that is, an employer approved by

the Kentucky Department of Workers’ Claims to be exempt from purchasing external insurance

to cover workers’ compensation liability. Ky. Rev. Stat. § 342.0011(6). When a subsidiary

corporation wishes to apply to be self-insured as to workers’ compensation, it must obtain and

file “a guarantee from the subsidiary’s parent corporation on Form SI-01, Self-Insurers’

Guarantee Agreement.” 803 Ky. Admin. Regs. 25:021 § 3(1)(i).

       It is undisputed that Sebree (and not Century) was such a self-insurer and that Century

executed Form SI-01, thereby guaranteeing Sebree’s workers’ compensation liability and

allowing Sebree to be a self-insurer.

       Century argues that because it was Sebree’s guarantor, it was Sebree’s “insurer” and thus

Sebree’s “carrier” immune from suit. Littlepage argues that Century’s status as a guarantor is

insufficient to make it a carrier; Littlepage further argues that because Century was not a self-

insurer as to its own workers’ compensation liability, Century cannot be a “carrier.”

       The Kentucky Supreme Court’s recent decision in Falk v. Alliance Coal, LLC,

461 S.W.3d 760 (Ky. 2015), forecloses Littlepage’s arguments. In that case, surviving widows

and children of deceased miners sued the miners’ two employers and also sued Alliance Coal,

the parent company and sole owner of both employers. Like Sebree, the subsidiary employers in

Falk were self-insurers for the purpose of workers’ compensation, and Alliance, the parent, was

their guarantor, having executed the same Form SI-01 that Century executed here. And, as in

this case, the plaintiffs in Falk argued that Alliance “was not a ‘carrier,’ but a ‘guarantor,’ and

that guarantors have no immunity.” Falk, 461 S.W.3d at 764. The Kentucky Supreme Court

held, unanimously, that Alliance did have immunity as the subsidiary employers’ carrier, even

though (as the court recognized) a narrow interpretation of “carrier” might include only


                                                3
No. 17-5486, Littlepage v. Century Aluminum Co.

insurance companies and not parent corporations acting as guarantors. See id. at 794–95 (“The

legislature could have more narrowly defined carrier as an insurance company, which it did

when it defined ‘insurance carrier.’ . . . Furthermore, the legislature could have stated that only

an insurance carrier is immune from liability. However, the legislature chose to define carrier

more broadly, thus extending immunity beyond insurance companies[.]”) (citation omitted).

       The Kentucky Supreme Court articulated the reasons why its result was a sensible

reading of the workers’ compensation statute:

       [O]ur holding is in harmony with one of the purposes of the Act, to extend
       benefits to employees without the need to prove fault, while protecting employers
       from tort liability.

               The Workers’ Compensation Act is social legislation, a product of
               compromises by workers and employers. Workers agree to forego
               common law remedies in exchange for statutory benefits awarded
               without regard to fault. Employers agree to pay such benefits and
               to forego common law defenses in exchange for immunity from
               tort liability . . . . In other words, an employer’s immunity follows
               its liability for workers’ compensation benefits.

       Labor Ready, Inc. v. Johnston, 289 S.W.3d 200, 204–205 (Ky. 2009).
       The legislature has extended this immunity to carriers and contractors, which both
       bear actual or potential liability for workers’ compensation benefits. KRS
       342.690.

       In order to qualify for a self-insured certificate, Alliance had to certify that it had
       adopted a resolution authorizing “joint and several liability for all the workers’
       compensation claims asserted against” [its subsidiaries]. Alliance is liable for
       claims against its subsidiaries, just as a contractor may be liable for claims against
       its sub-contractor and just as a carrier is liable for claims against its insured.
       Therefore, Alliance is entitled to the immunity that follows its liability.

Falk, 461 S.W.3d at 765–66.

       To be sure, Falk is not completely on all fours with the present case. There are two

apparent distinctions. First, in Falk, the workers’ compensation benefits were paid by checks

drawn on the account of Alliance, the parent.         Second, Alliance itself was a self-insured

employer as to its own workers’ compensation liability. But neither of these considerations is


                                                 4
No. 17-5486, Littlepage v. Century Aluminum Co.

legally significant to the outcome of Falk: what mattered was that the subsidiary employers were

self-insured as to their workers’ compensation liability and that Alliance was their guarantor as

to such liability. That Alliance acted upon that guarantee by itself disbursing the payments that

were ultimately made is of no consequence. Nor can it reasonably be deemed to matter whether

Alliance was self-insured or carried outside insurance as to its liability for its own workers’

compensation claims. Falk stands for the proposition that a parent company, when it has

guaranteed the workers’ compensation liability of its wholly owned subsidiary, is that

subsidiary’s “carrier” and enjoys the same immunity from suit extended to the subsidiary by the

Kentucky Workers’ Compensation Act. To the extent that Falk stops short of stating that

proposition expressly, we find ample support in Falk to conclude that the Kentucky Supreme

Court would uphold that proposition if asked. And that proposition is sufficient to decide this

case: Century guaranteed Sebree’s workers’ compensation liability, and, in exchange, it enjoys

the same immunity from suit as Sebree.

       Further supporting our decision today is our previous decision in Malkiewicz v. R.R.

Donnelly & Sons Co., 932 F.2d 968 (6th Cir. 1991) (unpublished table decision). Malkiewicz

involved Tennessee’s similar workers’ compensation statute; the issue there was “whether the

guarantor of a self-insured employer’s obligations is entitled to the same immunity as a workers’

compensation insurer.” Malkiewicz v. R.R. Donnelly & Sons Co., 703 F. Supp. 49, 50 (M.D.

Tenn. 1989). There, as here, the injured worker’s employer was the wholly owned subsidiary of

its parent company, which had guaranteed its subsidiary’s payment of workers’ compensation

benefits. The district court held that the parent was entitled to immunity, we certified the

question to the Tennessee Supreme Court, that court agreed with the district court, Malkiewicz v.

R.R. Donnelly & Sons Co., 794 S.W.2d 728, 730 (Tenn. 1990), and, accordingly, we entered an

order affirming the district court. Malkiewicz, 932 F.2d 968, at *1. At no point in any of the


                                               5
No. 17-5486, Littlepage v. Century Aluminum Co.

three courts’ discussions in that case did the question arise whether the parent was itself a self-

insured employer; all that mattered was that the parent was the subsidiary’s guarantor as to

workers’ compensation. So, too, in this case.

       Finally, Littlepage argues that that our decision in Boggs v. Blue Diamond Coal Co.,

590 F.2d 655 (6th Cir. 1979), compels reversal.       But the issue in Boggs was whether the

employer’s parent corporation was also the worker’s “employer” or “contractor” under the

workers’ compensation statute. Boggs had nothing to do with whether a guarantor was a

“carrier” or “insurer.” Moreover, even to the extent that Boggs might be read to imply an answer

contrary to Falk, the Kentucky Supreme Court in Falk expressly disclaimed such an implication:

       To reiterate, a parent company that completely “self-insures” the liability of its
       subsidiary as provided in the regulations, is a carrier and immune from tort
       liability, just as its subsidiary is. To the extent Boggs holds otherwise, it is
       incorrect.

Falk, 461 S.W.3d at 766.

                                                III

       Falk, admittedly, represents at least a small triumph of legislative purpose over text:

“insurer” is, after all, commonly understood to refer to one who provides indemnity in exchange

for the payment of a premium—not to a mere surety. But it is beyond our purview to second-

guess the Kentucky Supreme Court, especially when it has recently, unanimously, and

unequivocally answered the question that decides this case.

       We therefore AFFIRM the district court’s grant of summary judgment in favor of

Century.




                                                6